

EXHIBIT 10.53


DIRECTOR COMPENSATION ARRANGEMENTS


Board Service


Our non-employee directors receive grants of common stock, stock options or
restricted stock units to compensate them for their service on the Board of
Directors each year, with the number of securities determined as set forth
below. Non-employee directors do not receive any other compensation, in the form
of cash or otherwise, for service on the Board of Directors or its committees,
other than reimbursement of reasonable expenses and as described below under the
caption “Service with Respect to ARIAD Gene Therapeutics, Inc.”. Directors who
are also employees of the Company do not receive any additional compensation for
their service on the Board of Directors.


Upon election to the Board of Directors
 
25,000 stock options
     
Upon re-election to the Board of Directors (every three years)
 
20,000 stock options
     
Annually
 
10,000 shares of common stock or 10,000 restricted stock units, at each
director’s election



All awards are granted under our 2006 Long Term Incentive Plan. The stock
options have a term of ten years and vest one-third annually over three years,
with an exercise price equal to the fair market value of our common stock on the
date of grant. Each continuing director may elect at his or her discretion to
receive the annual stock grants in the form of shares of common stock or
restricted stock units, each of which will be fully vested upon grant. Issuance
of shares upon liquidation of stock units will be subject to payment limitations
under Section 409A of the Internal Revenue Code.
 


Service with Respect to ARIAD Gene Therapeutics, Inc.


On March 6, 2007, upon recommendation of the Compensation Committee, our Board
of Directors, with Harvey J. Berger, M.D. and Jay R. LaMarche abstaining,
revised our director compensation arrangements to provide additional
compensation to the independent and disinterested directors of the Board, or the
Independent Directors, for their service in connection with the evaluation of
strategic alternatives with respect to acquiring the 20% minority interest of
the Company’s subsidiary, ARIAD Gene Therapeutics, Inc., or AGTI, that ARIAD
Pharmaceuticals, Inc. does not currently own. The Independent Directors consist
of all of the directors other than Dr. Berger and Mr. LaMarche, who own shares
of the common stock of AGTI. The revised compensation arrangements provide that
each Independent Director will receive, in addition to compensation received
under our existing director compensation arrangements noted above, a one-time
cash payment of $10,000 on or about April 1, 2007. In addition, for each past
and future meeting of the Independent Directors related to their evaluation of
the strategic alternatives regarding AGTI, each such director will receive
$1,000 for each such meeting attended in person and $500 for each such meeting
attended by phone; provided that the aggregate of all fees paid (including the
one-time fee) shall not exceed $25,000 per director.



